UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 JULY 1, 2010 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 30 June Total number of voting rights and share capital in Novo Nordisk A/S as of 30 June 2010 In accordance with Section 6 of the Danish Statutory Order on Issuers Disclosure Obligations, Novo Nordisk is required to publish the total number of voting rights and the size of the share capital in Novo Nordisk as per the end of the month where changes have occurred. Referring to Company Announcement no 34/2010 dated 28 June 2010, please find below a statement regarding the total number of voting rights and share capital in Novo Nordisk as per 30 June 2010. Number of shares (nominal value DKK 1) Nominal value (DKK) Number of votes A shares 107,487,200 107,487,200 107,487,200,000 B shares 492,512,800 492,512,800 49,251,280,000 Novo Nordisk is a global healthcare company with 87 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 29,650 employees in 76 countries, and markets its products in 179 countries. Novo Nordisk’s B shares are listed on NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com. Company Announcement no 35 / 2010 Page 1 of 2 Novo Nordisk A/S Corporate Communications Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 2314 Internet: novonordisk.com CVR Number: 24256790 For further information please contact: Media: Investors: Outside North America Outside North America Mette Kruse Danielsen Tel: (+45) 4442 3883 mkd@novonordisk.com Klaus Bülow Davidsen Tel: (+45) 4442 3176 klda@novonordisk.com Kasper Roseeuw Poulsen Tel: (+45) 4442 4471 krop@novonordisk.com In North America: Sean Clements Tel: (+1) secl@novonordisk.com In North America: Hans Rommer Tel: (+1) hrmm@novonordisk.com Company Announcement no 35 / 2010 Page 2 of 2 Novo Nordisk A/S Corporate Communications Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 2314 Internet: novonordisk.com CVR Number: 24256790 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf of the undersigned, thereunto duly authorized. Date: JULY 1, 2010 NOVO NORDISK A/S Lars Rebien Sørensen, President and Chief Executive Officer
